PER CURIAM.
Salvador Mendoza appeals an order barring him from filing further post-conviction motions in the lower tribunal case unless any such motion is signed by a member in good standing of The Florida Bar. The notice of appeal filed by Mendoza indicates that he is also attempting to appeal an order (entered over two months before the bar order) denying his motion under Florida Rule of Criminal Procedure 3.800. Any such attempt was untimely and would have been subject to dismissal for lack of jurisdiction. Treating Mendoza’s notice of appeal and amended brief as a petition for belated appeal, however, we have considered the merits of his arguments under Rule 3.800. Finding no merit, we affirm both of the orders sought to be reviewed.
Affirmed.